Citation Nr: 0422911	
Decision Date: 08/19/04    Archive Date: 08/24/04

DOCKET NO.  99-18 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware



THE ISSUE

What evaluation is warranted from October 1, 1998, for lumbar 
disc disease?



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel





INTRODUCTION

The veteran had active service from November 1982 to 
September 1998.

This case initially came to the Board of Veterans' Appeals 
(Board) from a May 1999 decision by the Wilmington, Delaware, 
Regional Office (RO).  In January 2003, the Board remanded 
the above issue for further evidentiary and procedural 
development.

This case is remanded to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran of any 
steps he must take to further prosecute the appeal of the 
issue remanded.


REMAND

The veteran's service medical records include a report of 
March 1996 magnetic resonance imaging of the lumbar spine.  
That study showed disc desiccation at L1-2, L3-4, L4-5, and 
L5-S1; disc space narrowing at L3-4 and L4-5; degenerative 
joint disease of the left facet at L2-3 and of both facets at 
L3-4; mild diffuse disc bulge at L3-4, a large right-
posterior disc extrusion at L4-5 that impinged upon the nerve 
root, and a left-posterior disc extrusion at L5-S1 that 
possibly impinged upon the nerve root; and left 
neuroforaminal narrowing, due to osteophytes, at L5-S1.

A May 1999 RO decision granted service connection for lumbar 
disc disease and assigned a 10 percent evaluation effective 
October 1, 1998.  A February 2000 RO decision increased the 
assigned evaluation to 20 percent effective the same date.  
Then an August 2002 RO decision increased the assigned 
evaluation to 40 percent effective December 21, 2000.  The 
veteran appealed the evaluation assigned by the May 1999 RO 
decision, and has not withdrawn his appeal.  When a veteran 
appeals the evaluation initially assigned upon the grant of 
service connection, separate ratings can be assigned for 
separate periods of time, based on the levels of disability 
manifested during each separate period of time, from the 
effective date of service connection.  See Fenderson v. West, 
12 Vet. App. 119, 126 (1999).

Disability of the musculoskeletal system is primarily 
manifested by the inability to perform the ordinary working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The assignment of an accurate 
evaluation requires an assessment of functional loss with 
respect to the foregoing elements.  Functional loss may be 
due to anatomical damage manifested by deformity, by the 
absence of necessary bones, muscles, or associated 
structures, by adhesions, by defective innervation, or by 
other objective pathology.  Functional loss may also be due 
to pain, but complaints of pain must be supported by adequate 
evidence of pathology and by the visible behavior of the 
claimant.  Finally, functional loss, in the form of loss of 
strength or lack of endurance, may increase with repeated or 
prolonged use of a disabled joint.  See, generally, DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 
(2003).

Disability evaluations depend for their accuracy on the 
quality of VA examinations and the reports thereof.  In this 
case, VA examinations, particularly the September 2003 study, 
did not adequately assess the factors of disability set forth 
above, so the Board's ability to accurately evaluate the 
veteran's low back disorder is impeded.  At the September 
2003 examination, the examiner said that lower extremity 
strength was normal, but asserted, without explanation, that 
the appellant's ability to walk was limited.  The examiner 
determined that the range of lumbar motion was limited, but 
did not address whether limitation of motion increased during 
flare-ups or with repeated use.  He noted that the veteran 
stood 6 feet, 1 inch tall, and weighed 289 pounds.  While 
other records refer to obesity the examiner failed to explain 
to what extent, if any, symptoms are attributable to the 
appellant's weight rather than to his service-connected back 
disorder.  (Similarly, an October 2003 VA outpatient 
treatment record noted that the veteran's back pain was 
aggravated by an October 2003 postservice motor vehicle 
accident.)  In sum, the September 2003 VA orthopedic 
examination is inadequate to rate the veteran's lumbar disc 
disease.  38 C.F.R. § 4.2 (2003).  Reports of November 1998 
and November 1999 examinations are not markedly more useful, 
and they are too stale to address the nature and extent of 
any current disability.

The rating criteria for intervertebral disc disease changed 
on September 23, 2002.  67 Fed. Reg. 54345 (Aug. 22, 2002).  
This was a significant change; it provided for rating 
intervertebral disc disease on the basis of the extent of 
"incapacitation," defined as bed rest prescribed by a 
physician, during the preceding twelve months.  The rating 
criteria changed again on September 26, 2003.  68 Fed. Reg. 
51454 (Aug. 27, 2003).  This change was not as significant 
because it left the "new" rating criteria intact and merely 
added additional rating criteria, based on limitation of 
motion of the lumbar spine, that can be used in the 
alternative.  

When rating criteria are amended during the course of an 
appeal, the veteran is entitled to a decision on the claim, 
for any period after the effective date of the amendment, 
under the rating criteria most favorable thereto.  Baker v. 
West, 11 Vet. App. 163, 168 (1998).  Amended rating criteria 
or regulations cannot, however, be applied to any period that 
precedes their effective date.  38 U.S.C.A. § 5110(g); 
VAOPGCPREC 3-2000, 65 Fed. Reg. 33422 (2000).  

In this case, a 40 percent evaluation was in effect on 
September 23, 2002, when the rating criteria changed.  Under 
those criteria, a 60 percent evaluation would be warranted on 
September 23, 2002, or any date thereafter, if bed rest had 
been prescribed by a physician for a total of at least six 
weeks during the preceding twelve months.  However, under the 
present state of the record, there is no medical evidence 
that bed rest had ever been prescribed by a physician.  The 
40 percent evaluation was still in effect on September 26, 
2003, when the rating criteria changed again.  Under those 
criteria, a 50 percent evaluation would be warranted on 
September 26, 2003, or on any date thereafter, for 
unfavorable ankylosis of the thoracolumbar spine, and a 100 
percent evaluation would be warranted for unfavorable 
ankylosis of the entire spine.  (Ankylosis is immobility and 
consolidation of a joint.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 
86 (28th ed. 1994).)  However, under the present state of the 
record, there is no medical evidence of ankylosis of the 
veteran's spine.  Thus, application of the new rating 
criteria will not, at least under the present state of the 
record, permit an evaluation greater than 40 percent for any 
period after their effective dates.

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO must ask the veteran to 
identify all VA and non-VA health care 
providers who have treated his low back 
disorder, particularly those who have 
prescribed bed rest, since September 
1998.

2.  The RO must attempt to obtain, from 
medical record custodians identified by 
the veteran, legible copies of medical 
records that are not now associated with 
the file, and advise him of the results 
of that effort.

3.  Upon completion of the evidentiary 
development prescribed above, the veteran 
must be afforded a VA orthopedic 
examination to determine the extent of 
his lumbar disc disease.

a.  The examiner must review the 
claim file, including this remand.

b.  The examiner must conduct 
complete range of motion studies and 
all other indicated tests, fully 
describe all functional limitations 
of the lumbar spine, and opine 
whether subjective complaints are 
supported by objective evidence of 
pathology.

c.  The examiner must indicate 
whether the evidence of record 
shows, for any time between October 
1, 1998, and December 21, 2000, a 
severe, as opposed to mild or 
moderate, limitation of lumbar 
motion.  If there is such evidence, 
the examiner must cite the relevant 
record or records.

d.  The examiner must indicate 
whether the evidence of record 
shows, for any time between October 
1, 1998, and December 21, 2000, 
severe, as opposed to mild or 
moderate, intervertebral disc 
disease with little relief from 
recurring attacks.  If there is such 
evidence, the examiner must cite the 
relevant record or records.

e.  The examiner must indicate 
whether the evidence of record 
shows, for any time since October 1, 
1998, pronounced, as opposed to 
severe, moderate, or mild, 
intervertebral disc disease with 
only intermittent relief from 
demonstrable muscle spasm and 
persistent symptoms of sciatic 
neuropathy including characteristic 
pain, absent ankle jerk, and other 
neurologic findings appropriate to 
the site of a diseased disc.  If 
there is such evidence, the examiner 
must cite the relevant record or 
records.

f.  The examiner must determine 
whether there is clinical evidence 
of additional limitation of lumbar 
motion due to pain, weakened 
movement, excess fatigability, or 
incoordination and, if so, the 
degree of same.  The foregoing 
factors of additional disability are 
based on use of the lumbar spine, so 
it will be necessary for the veteran 
to perform repetitive motions or 
exercises to enable the examiner to 
assess them clinically.  The 
examiner should also determine 
whether there is clinical evidence 
of additional limitation of motion 
of the lumbar spine due to flare-ups 
of the disorder and, if so, the 
degree of same.

g.  The examiner must address the 
impact that the veteran's nonservice 
connected obesity has on his lumbar 
disorder, and differentiate any 
lumbar symptoms caused by that 
disorder.  The examiner should also 
address the impact of the veteran's 
postservice October 2003 car 
accident and differentiate any 
increased pathology caused by that 
accident.

h.  The factors upon which medical 
opinions are based must be set forth 
in the report.

4.  Upon completion of development 
prescribed above, the RO must review all 
of the evidence of record and 
readjudicate the claim.  If the decision 
is adverse to the veteran, the RO must 
issue a Supplemental Statement of the 
Case in accord with 38 C.F.R. §§ 19.31 
and 19.38.

The veteran has the right to submit additional evidence and 
argument on the matters herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


____________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision by the 
Board is appealable to the Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a decision by the Board on the merits 
of the appeal.  38 C.F.R. § 20.1100(b) (2003).


